NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-1569
                                      ___________

                                  GUO CHUN CHEN,
                                                Petitioner,

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                          Respondent.

                      ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                             (Agency No. A094-813-621)
                      Immigration Judge: Margaret R. Reichenberg
                       ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 March 23, 2011
        Before: RENDELL, JORDAN and VAN ANTWERPEN, Circuit Judges

                            (Opinion filed: March 24, 2011)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Guo Chun Chen petitions for review of an order of the Board of Immigration

Appeals (“BIA”) denying his motion to reconsider and to reopen his removal

proceedings. For the reasons that follow, we will deny the petition for review.
       Because the parties are familiar with the background, we will present it here only

briefly. Chen is a native and citizen of China who entered the United States in 2006

without being admitted or paroled after inspection by an immigration officer. His

application for asylum, withholding of removal, and relief under the Convention Against

Torture (“CAT”) was based on his claim concerning enforcement of China’s coercive

population control laws; he asserted that his wife was forced to have an abortion and that

they feared future sterilization because they had violated the laws. In August 2008, the

Immigration Judge (“IJ”) denied all forms of requested relief and ordered Chen’s removal

to China. In August 2009, the BIA agreed with the IJ’s decision and dismissed his

appeal.

       In September 2009, Chen filed a “motion to reconsider,” contending that he feared

returning to China because of a change in his circumstances, namely, that he had begun

practicing Falun Gong. He submitted a new asylum application with his motion, along

with a personal affidavit and an affidavit from a friend. On February 2, 2010, the BIA

construed the motion both as a timely motion to reconsider and as a timely motion to

reopen, but it denied the motion. Regarding the motion to reconsider, the BIA concluded

that Chen had not shown any basis for reconsideration because he alleged no factual or

legal errors in the prior decision. As for the motion to reopen, the BIA found that Chen’s

evidence failed to establish that he was prima facie eligible for asylum or withholding or

removal. The BIA deemed the CAT claim waived, but also determined that Chen had not

made a prima facie showing of a probability of torture. This petition for review followed.
                                             2
       We have jurisdiction pursuant to 8 U.S.C. § 1252 to review the BIA’s denial of

Chen’s motion to reconsider and motion to reopen, and we apply the abuse of discretion

standard to our review. See Borges v. Gonzales, 402 F.3d 398, 404 (3d Cir. 2005).

Under that standard, the BIA’s decision may be reversed only if it is “arbitrary, irrational,

or contrary to law.” Id. (citing Guo v. Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004)).

       We first consider Chen’s argument concerning the denial of the motion to

reconsider. Although Chen acknowledges that a motion to reconsider must specify the

errors of fact or law at issue in the prior BIA decision, see 8 C.F.R. § 1003.2(b)(1), he

does not argue that he complied with that requirement. The record shows that Chen’s

motion did not specify any errors of law or fact in the BIA’s decision denying relief on

his claim concerning enforcement of China’s coercive population control laws. We

conclude that the BIA did not abuse its discretion in denying the motion to reconsider.

       As for Chen’s motion to reopen, he alleged new facts and new evidence in arguing

that reopening of the immigration proceedings was warranted. See 8 C.F.R.

§ 1003.2(c)(1). Motions to reopen are reserved for only “compelling circumstances.”

See Guo, 386 F.3d at 561. A motion to reopen must establish prima facie eligibility for

relief, that is, a reasonable likelihood of establishing entitlement to relief, upon review of

evidence accompanying the motion as well as record evidence. See id. at 563 and n.7

(citing Sevoian v. Ashcroft, 290 F.3d 166, 173 n.5 (3d Cir. 2002)). Such showing

notwithstanding, the BIA “has discretion to deny a motion to reopen even if the party

moving has made out a prima facie case for relief.” 8 C.F.R. § 1003.2(a).
                                              3
       Chen’s new evidence consisted of his new asylum application, his personal

affidavit, and his friend’s affidavit. In summary, Chen’s affidavit relates how, after

having been distressed by the IJ’s August 2008 denial of his asylum application, he began

his study and practice of Falun Gong. He stated that on a Sunday in September 2008, he

encountered Falun Gong practitioners in a park in Chinatown. He received some Falun

Gong materials there, and he later purchased Falun Gong books and CDs from which he

learned to practice. Chen began attending weekly group practice of Falun Gong, and he

felt less pressure as a result. With his encouragement, his wife (who remains in China)

began practicing Falun Gong in January 2009. They agreed that it was beneficial to their

lives. Chen further stated that Chen’s wife brought practitioners to his mother’s home in

April 2009 to practice Falun Gong. His mother began to practice with them, and her

previously ill health improved. In August,1 his wife, his mother, and other practitioners

were arrested during a Falun Gong practice session and were detained by police.

According to Chen, his younger brother bailed out his mother with 8000 RMB, but his

wife remained detained. As for Chen’s friend’s affidavit, it states that the friend has

witnessed Chen practicing Falun Gong in Chen’s living room at his apartment, the last

occasion having occurred on September 13, 2009, one week before the date of the

affidavit.

       Chen argues that the BIA did not meaningfully consider the material facts and

       1
        Chen=s affidavit provides an August 2008 date, but presumably, based on the
other chronology, he intended the date to be in August 2009.
                                             4
evidence he presented. However, the BIA’s decision specifically mentions the evidence

of Chen’s Falun Gong practice and his wife’s and his mother’s arrests in China, but the

BIA described the evidence as being “sketchy” and held that it was insufficient to

establish prima facie eligibility for relief. Upon review of the motion and supporting

evidence, it appears that the BIA was within its discretion to deny the motion to reopen.

Chen provided no evidentiary support for the asserted new facts of his wife’s and his

mother’s arrest and detention, or of his mother’s eventual release as a result of his

brother’s having paid for bail. Concerning Chen’s Falun Gong practice in the United

States, his friend’s affidavit states only that he saw Chen practicing Falun Gong in his

apartment, with one date specified, with no mention of how was able to recognize that

Chen was in fact practicing Falun Gong. Chen also presented no affidavits or other

evidence from his weekly Falun Gong group to support the asserted new fact that he

practiced Falun Gong every week. We discern no abuse of discretion in the BIA’s denial

of Chen’s motion to reopen.

       Accordingly, we will deny the petition for review




                                              5